 

Exhibit 10.2

 



LENCO MOBILE INC.
STOCK OPTION GRANT NOTICE
2012 INCENTIVE PLAN

Lenco Mobile Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2012 Incentive Plan. The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice") and in the Stock
Option Agreement and the Plan, which are attached to and incorporated into this
Grant Notice in their entirety.



Participant: _____________________ Grant Date: _____________________ Vesting
Commencement Date: _____________________ Number of Shares Subject to Option:
_____________________ Exercise Price (per Share): _____________________ Option
Expiration Date: _____________________      (subject to earlier termination in
accordance with the terms of the Plan and the Stock Option Agreement) Type of
Option: Nonqualified Stock Option Vesting and Exercisability Schedule:

1/3rd of the shares subject to the Option will vest and become exercisable on
the one-year anniversary of the Vesting Commencement Date.

1/36th of the shares subject to the Option will vest and become exercisable
monthly thereafter over the next three years.

 



 



 Additional Terms/Acknowledgement: By accepting the grant of the Option, you
acknowledge and agree that: as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Option and supersede all prior oral
and written agreements on the subject[ with the exception of the following
agreements:_________________].

 

 

LENCO MOBILE INC.


By: ___________________________________
Its: ___________________________________

PARTICIPANT

                                                                   
                       Signature

  Date: ______________________________ Attachments:
1. Stock Option Agreement
2. 2012 Incentive Plan
3. Plan Summary Address: ______________________________
                 ______________________________
Taxpayer ID: __________________________    

 

       

1

 

 

 

LENCO MOBILE INC.

2012 INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), Lenco Mobile Inc. has granted you an Option
under its 2012 Incentive Plan (the "Plan") to purchase the number of shares of
the Company's Common Stock indicated in your Grant Notice (the "Shares") at the
exercise price indicated in your Grant Notice. Capitalized terms not defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan. The Plan shall control in the event there is any express conflict between
the Plan and the Grant Notice or this Agreement and with respect to such matters
as are not expressly covered in this Agreement

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice, except
that unless otherwise provided in the Grant Notice or this Agreement, vesting
will cease upon your Termination of Service and the unvested portion of the
Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.

4. Method of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose or, to the extent applicable,
by written notice to a brokerage firm designated or approved by the Company,
specifying the number of Shares subject to the Option to be purchased, and
accompanied by payment of the exercise price and any withholding taxes, or
suitable arrangements for such payment satisfactory to the Company.



2

 

 

The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paidin any combination of the following: (a) in cash (by
wire transfer or certifieied or bank check or other instrument acceptable to the
Company); (b) if permitted by the Committee for Nonqualified Stock Options,
having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have a Fair Market Value on the date of
exercise of the Option equal to the exercise price of the Option; (c) if
permitted by the Committee, by using shares of Common Stock you already own; and
(d) to the extent permitted by law, by instructing a broker to deliver to the
Company the total payment required, all in accordance with the regulations of
the Federal Reserve Board; or (e) by any other method permitted by the
Committee.

5. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon your Termination of Service. You may exercise the vested
portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Retirement or Disability. In the event of your Termination of Service due to
Retirement or Disability, you must exercise the vested portion of the Option on
or before the earlier of (i) one year after your Termination of Service and
(ii) the Option Expiration Date.

(c) Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.

The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.

It is your responsibility to be aware of the date the Option terminates.



3

 

 

6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign tax withholding obligations
that may arise in connection with such exercise.

8. Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.

9. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

10. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

 



4

 

